Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 1 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 2 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 3 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 4 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 5 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 6 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 7 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 8 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                            Documents Page 9 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 10 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 11 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 12 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 13 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 14 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 15 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 16 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 17 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 18 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 19 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 20 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 21 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 22 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 23 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 24 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 25 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 26 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 27 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 28 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 29 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 30 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 31 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 32 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 33 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 34 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 35 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 36 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 37 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 38 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 39 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 40 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 41 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 42 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 43 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 44 of 45
Case 19-11581   Doc 11-3   Filed 05/09/19 Entered 05/09/19 18:21:58   Desc Loan
                           Documents Page 45 of 45
